Case 1:21-cv-01746-JGK Document 27 Filed 06/15/21 Page 1of1
Case 1:21-cv-01746-JGK Document 22 Filed 06/11/21 Page i of 1

KASOWITZ BENSON TORRES LLP

1633 BROADWAY ATLANTA

HOUSTON
NEW YORK, NEW YORK [Ooo1S Los ANGELES
GAVIN D. SCHRYVER MIAMI
DiRecT DIAL: (212) 506-1891 (212) 506-1700 NEWARK
DIRECT FAX: (212) 835-5291 FAX: (2 12} 506-1800 SAN FRANCISCO
GSCHRYVER@KASOWITZ.COM SILICON VALLEY

WASHINGTON DC

June 11, 2021

 

 

By ECF USDS SDNY

The Honorable John G. Koeltl DOCUMENT

 

 

Daniel Patrick Moynihan ELECTRONICALLY FILED
United States Courthouse DOC #: ee
500 Pearl St. DATE FILED; 6722. |

 

New York, New York 10007-1312

 

 

 

Re: Roche Cyruinik Freedman LLP v. Cyrutnik, Case No. 1:21-cv-01746 (JGIs)

Dear Judge Koeltl:

Pursuant to Rule 6.4.2 of Your Honor’s Individual Practices, I write on behalf of
Defendant Jason Cyrulnik to request permission to file under temporary seal certain documents
in support of Defendant’s motion to dismiss, which is being filed concurrently herewith.

Defendant intends to reference and/or exhibit certain documents and information Plaintiff
contends are confidential and warrant sealing.

Although Defendant does not believe the materials warrant sealing, we make this request
in the interest of affording Plaintiff the opportunity to file a motion for longer-term sealing, to
which motion Defendant will respond in due course. In accordance with Rule 6.A.2 of your
Honot’s Individual Practices, we have notified Plaintiff of its obligation to file a letter within
three days explaining the need to seal the materials.

We thank the Court for its consideration of this request.

Respectfully,
/sf Gavin D. Schryver
Gavin D. Schryver

cc; Counsel of Record (via ECF)

APPLICATION GRANTED
SO ORDEREL

Jil, Cale eee

“af —“John G. Koeltl, U.S.D.

 
